Citation Nr: 0335609	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-18 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for heart 
disease, to include neurocardiogenic syncope.

2.  Entitlement to compensation under 38 U.S.C.A. 1151 for a 
cardiovascular disability due to VA treatment.

3.  Entitlement to service connection for a psychiatric 
disorder secondary to heart disease, to include 
neurocardiogenic syncope and a pacemaker implantation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1978.  

Service connection for a heart disorder was denied by the 
Board of Veterans' Appeals (Board) in July 1985, and in 
October 1995 the Board denied the veteran's application to 
reopen the claim for service connection for a heart disorder.  
The current appeal to the Board arises from a rating decision 
of the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which found that new and 
material evidence had not been presented to reopen a claim of 
service connection for heart disease.  

The issues of entitlement to compensation under 38 U.S.C.A. 
1151 and service connection for a psychiatric disorder 
secondary to heart disease, to include neurocardiogenic 
syncope and a pacemaker implantation are addressed in the 
remand section of this decision.

At the RO hearing in November 2000, the veteran and his 
representative stated that there was a separate issue of 
entitlement to compensation under 38 U.S.C.A. 1151 for 
pharmaceutically-induced total heart block due to VA 
treatment.  This issue is now included in the issue of 
compensation under 38 U.S.C.A. 1151 for a heart condition due 
to VA treatment.


FINDINGS OF FACT

1.  In October 1995 the Board denied the veteran's claim for 
service connection for a heart disorder.  

2.  Evidence received the October 1995 Board decision 
includes evidence which is neither cumulative nor redundant, 
and which is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the October 1995 Board decision, 
which denied service connection for cardiovascular disease, 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  In 
particular, this law redefines the obligations of the VA with 
respect to the duty to notify and to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment but not yet final as of that date.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims and second sentence of 3.159(c) were amended 
effective August 29, 2001.  These amendments are effective 
only on claims received on or after August 29, 2001, and are 
not relevant in this case.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

After reviewing the record, the Board is satisfied that for 
the purpose of reopening the veteran's claim, the 
requirements of the VCAA have been met.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131.  Moreover, service connection will be 
rebuttably presumed for certain chronic diseases, including 
cardiovascular disease, which are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. 
1101, 1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.

The evidence of record at the time of the October 1995 Board 
decision is briefly summarized.  

The veteran's service medical records showed he had numerous 
complaints of chest pain.  Examination on several occasions 
revealed no organic disease.  The impressions included 
psychogenic shortness of breath probably secondary to 
hyperventilation, hyperventilation, and overweight/chest 
pain.  In October 1975 an examiner commented that the veteran 
had been evaluated several times for chest pain, and x-ray 
and electrocardiographic examinations and pulmonary function 
testing had all been within normal limits.  On the May 1978 
examination for service separation examination, the 
cardiovascular system was evaluated as normal, the chest x- 
ray was normal, and his blood pressure was 126/84. 

On an April 1979 VA examination no cardiovascular 
abnormalities were noted.

In January 1982, James Bierfeld, M.D., reported that an 
echocardiographic examination was essentially normal, with 
the exception of "sluggish" anterolateral left ventricular 
wall motion compatible with possible ischemic heart disease. 

On a November 1983 VA examination, the veteran gave a history 
of chest pain which had begun in service and persisted since 
then.  An electrocardiogram was interpreted as showing 
lateral wall ischemia. 

At an October 1984 RO hearing the veteran testified that he 
had first been treated for chest pain in post-service years 
in 1979 and was later informed that he had experienced a 
myocardial infarction.  

In July 1985 the Board denied service connection for a heart 
disorder.  It was determined that multiple complaints of 
chest pain in service were transitory and not indicative of a 
chronic heart disorder; that a chronic heart disorder was not 
present in service or manifested to a degree of 10 percent or 
more within one year thereafter; and that recently suspected 
ischemic heart disease was not shown in service. The July 
1995 Board decision is final.  38 U.S.C.A. § 7104.

In reports dated in June 1989, John Lieber, M.D. referred to 
the veteran's history of syncopal episodes first occurring in 
April 1988.  The assessment was that the veteran did not have 
true angina pectoris.  Records from Mark Greenberg, M.D., 
indicate that a thallium stress test, performed in January 
1992, was positive for ischemia.  The impression was that the 
veteran had a history of syncope of unclear origin, possibly 
cardiac in origin in view of ischemia.  In April 1992 he was 
hospitalized for evaluation of chest pain, and the impression 
was chest pressure, rule out myocardial infarction; suspected 
crescendo angina. 

On a November 1992 VA examination, the impression was 
possible coronary artery disease.  On a VA hospitalization in 
March 1993, the diagnoses were increasing angina pectoris and 
hypertension, controlled.

At a September 1993 travel Board at the RO, the veteran 
testified that he had experienced sharp, needle-like chest 
pain during service and would sometimes become dizzy and pass 
out.  

In October 1995 the Board denied service connection for heart 
disease.  The Board determined that the evidence received 
since the July 1985 Board decision did not provide a new 
factual basis warranting service connection for the 
cardiovascular disease.  The October 1995 Board decision is 
final.  38 U.S.C.A. § 7104.  However, the veteran may reopen 
his claims by submitting new and material evidence.  38 
U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156.

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the October 1995 Board decision 
includes hearing testimony given by the veteran and his 
spouse at the RO in November 2000, and records of VA medical 
treatment, including a report of a VA Medical Center (VAMC) 
admission in September 1996.  These medical records contain a 
new diagnosis for the veteran's medical symptoms; that is, 
neurocardiogenic syncope, and they show that the veteran had 
a pacemaker placed for hypersensitive carotid sinus syncope 
in 1997.  

The new evidence also includes statements from a VA 
cardiologist who stated that the veteran had a history of a 
recurrent attacks of neurocardiogenic syncope since he was on 
active duty in 1974, and the condition remain undiagnosed 
during service.  It is not clear that the doctors reviewed 
the veteran's service medical records.  Nevertheless, the 
Board finds that this evidence is significant in that it 
tends to support the veteran's assertion that he had a 
cardiovascular disability that started during service.  The 
Board therefore finds that this evidence is new and material.  
See Hodge, supra.  Accordingly, the claim is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for heart disease is 
reopened and, to this extent only, the claim is granted.


REMAND

In view of the reopening of the veteran's claim for service 
connection for a heart disorder, to include neurocardiogenic 
syncope, the current decision must be made on a de novo 
review of the record.  The veteran asserts that medications 
he received from the VA medical facility in West Palm Beach 
in September 1996 resulted in additional cardiovascular 
disability, to include neurocardiogenic syncope. 

After reviewing the evidence the Board finds at specialized 
examinations with appropriate opinions are warranted pursuant 
to the VCAA. 

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO is requested to ensure that 
all notice obligations relative to the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002)) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003) have been satisfied in 
accordance with the recent Court order 
and decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
and any other applicable legal precedent.  
See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

2.  The RO should request all current 
medical records from the VA facility in 
West Palm Beach pertaining to treatment 
for the veteran's heart disorder.

3.  The RO should arrange for the veteran 
to undergo an examination by a VA 
cardiologist to determine the nature and 
severity of his heart pathology.  The 
claims files must be provided to the 
examiner prior to the examination.  All 
tests deemed necessary should be 
performed.  The examination report should 
reflect that the veteran's claims file 
was reviewed and should include opinions 
as to the following: 

a..) Whether it is as likely as not that 
any current cardiovascular disorder, to 
include neurocardiogenic syncope, is 
related to the veteran's service?

b.) Whether it is as likely as not that 
the veteran developed additional 
disability involving the heart, including 
neurocardiogenic syncope and pacemaker 
implantation, due to VA medical treatment 
at the West Palm Beach medical facility 
in September 1996 when he was prescribed 
Zaroxolyn and Bumex which was caused by 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of VA or an event 
not reasonably foreseeable?  By 
reasonably foreseeable it is meant that 
whether the event would not be reasonably 
anticipated or expected by heath care 
providers who utilized the degree of care 
prudent or competent person so engaged 
would exercise.  It is requested that the 
examiner comment on the opinion of the VA 
staff physician dated in July 1997 

The rationale for all opinions expressed 
should also be provided.

4.  If it is determined that service 
connection is warranted for the 
disabilities in issue or compensation is 
warranted under 38 U.S.C.A. § 1151 for 
the cardiovascular disease, including 
neurocardiogenic syncope, the RO should 
schedule the veteran for an examination 
by a psychiatrist to determine the 
etiology of any psychiatric disability.  
The claims folder should be made 
available to the examiner prior to the 
examination.  Following the examination, 
if an acquired psychiatric disorder is 
diagnosed, it is requested that the 
examiner render an opinion as to whether 
it is as likely as not any psychiatric 
disorder diagnosed was caused or is 
aggravated by the cardiovascular disease, 
including neurocardiogenic syncope and/or 
the pacemaker implantation.  A complete 
rational for any opinion expressed should 
be included in the report.  

5.  Thereafter the RO should re-
adjudicate the issues in appellate 
status, to include service connection for 
heart disease on a de novo basis.  If the 
benefits sought on appeal remain denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



